Exhibit 10.2

PERFORMANCE SHARE

GRANT NOTICE AND AWARD AGREEMENT

Congratulations! As a key leader in our business, you are in a position to have
significant influence on the outcomes that affect our guests and Pinnacle
Entertainment, Inc. (“Company” or “Pinnacle”). I am pleased to inform you that,
in recognition of the role you play in our collective success, you have been
granted Performance Shares. This award is subject to the terms and conditions of
the 2005 Equity and Performance Incentive Plan, as amended and restated, this
Grant Notice and the Performance Share Award Agreement, which are in all events
the governing documents for your Award. The details of this Award are indicated
below.

 

Grantee:   

 

   Date of Grant:   

 

   Number of Performance Shares:   

 

   Performance Period:   

 

  

Vesting Table, Performance Goals and Vesting Factors:

VESTING TABLE

 

   

EBITDA PERFORMANCE GOAL

      

EBITDA (millions)

  

EBITDA Vesting Factor

    

< $            

   0%     

$             

   50%     

$             

   75%     

$             

   100%     

$             

   200%     

$             

   300%   

The grant of Performance Shares can be a great opportunity for individual wealth
creation. Through your efforts and the efforts of your colleagues in running the
business better and maximizing growth opportunities, you have the ability to
help increase the value of our Company for all shareholders.

Thank you for all you do each and every day as a leader and owner of the
Company. Our focus on driving profitable revenues, eliminating non-value added
expense and investing our capital prudently is collectively building a much
stronger Pinnacle. We are establishing a balanced portfolio of properties as we
continue to grow nationally and internationally, and are well on our way to
becoming the BEST CASINO ENTERTAINMENT COMPANY IN THE WORLD.

It is an exciting time to be part of Pinnacle Entertainment!

Anthony Sanfilippo

Chief Executive Officer



--------------------------------------------------------------------------------

PERFORMANCE SHARE

AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (together with the above grant notice
(the “Grant Notice”), this “Agreement”) is made and entered into as of the date
set forth on the Grant Notice by and between Pinnacle Entertainment, Inc., a
Delaware corporation (the “Company”), and the individual identified in the Grant
Notice (the “Grantee”).

A. Pursuant to the Pinnacle Entertainment, Inc. 2005 Equity and Performance
Incentive Plan, as amended and restated (the “Plan”), the Company’s Compensation
Committee (the “Committee”) has determined that it is to the advantage and best
interest of the Company to grant Performance Shares to the Grantee in the number
set forth in the Grant Notice, subject to the terms of this Agreement (this
“Award”).

B. Capitalized terms used in this Agreement that are not otherwise defined
herein shall have the meanings ascribed to them in the Plan.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:

1. Acceptance of Agreement. The Grantee has reviewed all provisions of the Plan
and this Agreement. By electronically accepting this Award according to the
instructions provided by the Company’s designated broker, the Grantee agrees
that this electronic contract contains the Grantee’s electronic signature, which
the Grantee has executed with the intent to sign and be bound by this Agreement,
and that this Award is granted under and governed by the terms and conditions of
the Plan and this Agreement. The Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee on
questions relating to the Plan and this Agreement.

2. Grant and Terms of Performance Shares.

2.1 Grant of Award. The Performance Shares granted hereunder shall be subject to
the terms and provisions of the Plan and this Agreement. The Grantee shall not
be entitled to Dividend Equivalents under Section 12.5 of the Plan with respect
to this Award, but the Performance Shares granted hereunder shall be subject to
adjustment in accordance with Section 12.2 of the Plan.

2.2 Vesting.

2.2.1 The Grantee may vest in the Performance Shares subject to this Award at
the end of the performance period set forth in the Grant Notice (the
“Performance Period”).

2.2.2 The Performance Shares granted under this Award shall vest in accordance
with the vesting table set forth in Grant Notice (the “Vesting Table”), subject
to Section 3 below and the Committee’s certification of the level of attainment
of each of the performance goals for the Performance Period, in accordance with
Section 10.4 of the Plan (the “Committee’s Certification”). The number of
Performance Shares that vest at the end of the Performance Period shall be
determined by multiplying the total number of Performance Shares granted under
this Award by the EBITDA Vesting Factor, based on the level of attainment of
each of the performance goals at the end of the Performance Period, as certified
by the Committee. The EBITDA Vesting Factor used for purposes of calculating the
number of Performance Shares that vest will be determined by interpolating the
applicable figures in the Vesting Table. Notwithstanding the foregoing, the
Committee shall have the authority to reduced, by up to thirty-three percent
(33%), (but not increase), in its sole discretion, the number of Performance
Shares that vest pursuant to this Section 2.2.2 based on the Committee’s review
of the Company’s performance during the Performance Period in relation to
marketing, retention, and integration goals of the Company. The number of
Performance Shares that vest in a Performance Period pursuant to this
Section 2.2.2 shall be referred to herein as “Vested Performance Shares.”

2.2.3 For purposes of the Vesting Table, “EBITDA” shall mean, on a consolidated
basis, the Company’s earnings before interest income and expense, income taxes,
depreciation, amortization, pre-



--------------------------------------------------------------------------------

opening and development expenses, non-cash share-based compensation, asset
impairment costs, write-downs, reserves, recoveries, corporate-level litigation
settlement costs, gain (loss) on sale of certain assets, loss on early
extinguishment of debt, gain (loss) on sale of equity security investments,
income (loss) from equity method investments, non-controlling interest and
discontinued operations.

2.2.4 To the extent that any Performance Shares granted under this Award do not
vest pursuant to Section 2.2.2 after the end of the Performance Period, the
Grantee shall forfeit and have no further rights with respect to the unvested
Performance Shares, and the Company shall have no obligations with respect to
the unvested Performance Shares, including any obligation to make any payment or
transfer any Shares with respect the unvested Performance Shares.

3. Forfeiture of Performance Shares. Notwithstanding the terms of any other
agreement between the Grantee and the Company, if the Grantee’s Continuous
Status as an Employee, Director or Consultant terminates for any reason prior to
the last day of the Performance Period, the Grantee shall forfeit and have no
further rights with respect to all Performance Shares granted under this Award
(whether or not vested), and the Company shall have no obligations with respect
to any Performance Shares granted under this Award (whether or not vested),
including any obligation to make any payment or transfer any Shares with respect
those Performance Shares.

4. Settlement of Vested Performance Shares. The Grantee shall be entitled to
receive one Share for each Vested Performance Share; provided, however, the
Company may subtract from the Shares transferable to the Grantee pursuant to
this Section 4 the whole number of Shares necessary to satisfy any required tax
withholding obligations as set forth in Section 5.14 below, and the remaining
whole number of Shares shall be transferred to the Grantee. No fractional Shares
shall be issued to the Grantee pursuant to this Award. Shares transferable to
the Grantee pursuant this Section 4 shall be transferred to the Grantee on or
after the January 1st and no later than the March 15th immediately following the
end of the Performance Period, but in no event later than the 30th day after
which the Committee’s Certification occurs, such period to be referred to herein
as the “Payment Period.” The Company’s obligation to transfer Shares pursuant to
this Award is contingent upon the Committee’s Certification occurring within the
Payment Period, and the Company shall have no obligation to transfer, and the
Grantee shall have no right to receive, Shares pursuant to this Award if the
Committee’s Certification does not occur during the Payment Period.

5. General.

5.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.

5.2 Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Award and the parties hereto shall act in all
matters as if the Grantee was the sole owner of this Award. This appointment is
coupled with an interest and is irrevocable.

5.3 No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Grantee or contract for the Grantee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Grantee or cease
contracting for the Grantee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Grantee and the Company or any of its
subsidiaries.

5.4 No Right to Damages. The Grantee will have no right to bring a claim or to
receive damages if any portion of the Grant is forfeited. The loss of existing
or potential profit in Awards will not constitute an element of damages in the
event of the Grantee’s termination of service for any reason even if the
termination is in violation of an obligation of the Company or a Related Company
to the Grantee.

5.5 No Rights as Shareholder until Issuance of Shares. Until the stock
certificate evidencing Shares that are issuable pursuant to the settlement of
this Award is issued (as evidenced by the an entry on the books of the

 

- 3 -



--------------------------------------------------------------------------------

Company or of a duly authorized transfer agent of the Company), the Grantee
shall have no right to vote or receive dividends or any other rights as a
stockholder with respect to the Shares, notwithstanding the vesting of any
Performance Shares granted under this Award.

5.6 Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Grantee may not sell the Shares acquired upon vesting and
issuance of this Award unless such Shares are registered under the Securities
Act of 1933, as amended (the “Securities Act”) or, if such Shares are not then
so registered, such sale would be exempt from the registration requirements of
the Securities Act. The sale of such Shares must also comply with other
applicable laws and regulations governing the Shares, and the Grantee may not
sell the Shares if the Company determines that such sale would not be in
material compliance with such laws and regulations.

5.7 Application to Other Stock. In the event any capital stock of the Company or
any other corporation shall be distributed on, with respect to, or in exchange
for Shares as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Shares on or with respect to which such other
capital stock was distributed.

5.8 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

5.9 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and permitted assigns.

5.10 No Assignment. Notwithstanding any other provision of this Agreement, the
Grantee may not sell, pledge, assign, hypothecate, transfer or dispose of this
Award in any manner. This Award shall not be subject to execution, attachment or
other process. Notwithstanding the foregoing, pursuant to Section 12.3 of the
Plan, Shares may be issued to the Grantee’s estate in the event of the death of
the Grantee.

5.11 Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable by any court or arbitrator of competent jurisdiction,
then solely as to such jurisdiction and subject to this Section 5.11, that
provision shall be limited (“blue-penciled”) to the minimum extent necessary so
that this Agreement shall otherwise remain enforceable in full force and effect
in such jurisdiction and without affecting in any way the enforceability of this
Agreement in other jurisdictions. To the extent such provision cannot be so
modified, the offending provision shall, solely as to such jurisdiction, be
deemed severable from the remainder of this Agreement, and the remaining
provisions contained in this Agreement shall be construed to preserve to the
maximum permissible extent the intent and purposes of this Agreement in such
jurisdiction and without affecting in any way the enforceability of this
Agreement in other jurisdictions.

5.12 Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

5.13 Arbitration.

5.13.1 General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 7.10 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary

 

- 4 -



--------------------------------------------------------------------------------

injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
Las Vegas, Nevada.

5.13.2 Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Grantee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over Las Vegas, Nevada.
If the parties are unable to agree upon an arbitrator from the list so drawn,
then the parties shall each strike names alternately from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.

5.13.3 Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgment if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

5.13.4 Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Grantee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

5.13.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

5.14 Withholding Taxes. The Company has the right to take whatever steps the
Company deems necessary or appropriate to comply with all applicable federal,
state, local, and employment tax withholding requirements, and the Company’s
obligations to issue Shares upon the settlement of this Award will be
conditioned upon compliance with all such withholding tax requirements. Without
limiting the generality of the foregoing, upon the settlement of this Award, the
Company will have the right to (i) withhold from the Shares that otherwise would
be issued on the settlement of this Award that whole number of Shares having a
Fair Market Value, as of the date the withholding tax liability arises, equal to
or less than the amount of the Company’s withholding tax liability,
(ii) withhold taxes from any other compensation or other amounts which it may
owe to the Grantee or (iii) require the Grantee to pay to the Company the amount
of any taxes which the Company may be required to withhold with respect to the
Shares issued on such settlement. Also without limiting the generality of the
foregoing, the Committee in its discretion may authorize the Grantee to satisfy
all or part of any withholding tax liability by

 

- 5 -



--------------------------------------------------------------------------------

delivering to the Company previously-owned and unencumbered Shares having a Fair
Market Value, as of the date the withholding tax liability arises, equal to or
less than the amount of the Company’s withholding tax liability.

5.15 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

5.16 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

5.17 Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Award granted under the Plan, future Awards that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents delivered electronically or to retrieve such documents
furnished electronically, as applicable, and agrees to participate in the Plan
through any online or electronic system established and maintained by the
Company or another third party designated by the Company.

5.18 Data Privacy. The Grantee agrees that all of the Grantee’s information that
is described or referenced in this Agreement and the Plan may be used by the
Company, its affiliates and the designated broker and its affiliates to
administer and manage the Grantee’s participation in the Plan.

5.19 Acknowledgments of the Grantee. The Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, fully understands all provisions of
the Plan and Agreement and, by accepting the Notice of Grant, acknowledges and
agrees to all of the provisions of the Plan and this Agreement.

5.20 Internal Revenue Code Section 409A; Taxation.

5.20.1 The compensation provided under this Agreement is intended to constitute
a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) and be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986 (“Section 409A”), and this Agreement shall be
interpreted and construed in accordance with such intent. Where this Agreement
specifies a payment or settlement (for purposes of this Section 5.20 a
“payment”) period, the actual date of payment within such specified period shall
be within the sole discretion of the Company, and the Grantee shall have no
right (directly or indirectly) to determine the year in which such payment is
made. In the event that the Company determines that any compensation provided
hereunder may be subject to the requirement of Section 409A, the Company
(without any obligation to do so or obligation to indemnify the Grantee for any
failure to do so) may adopt, without the consent of the Grantee, such amendments
to this Agreement or take any other actions that the Company in its sole
discretion determines are necessary or appropriate for such compensation to
either (a) be exempt from the requirements of Section 409A or (b) comply with
the requirements of Section 409A.

5.20.2 In the event that any compensation provided under this Agreement is
subject to the requirements of Section 409A:

5.20.2.1 No payment of such compensation that is payable upon the Grantee’s
termination of employment shall be made unless the Grantee’s termination of
employment constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).

5.20.2.2 With regard to such compensation, if the Grantee is deemed at the time
of his separation from service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), to the extent delayed commencement of any portion of
the compensation to which the Grantee is entitled under this

 

- 6 -



--------------------------------------------------------------------------------

Agreement is required in order to avoid a prohibited distribution under Code
Section 409A(a)(2)(B)(i) (any such delayed commencement, a “Payment Delay”), the
payment of such compensation shall not be made to the Grantee prior to the
earlier of (1) the expiration of the six-month period measured from the date of
the Grantee’s “separation from service” with the Company or (2) the date of the
Grantee’s death. Upon the earlier of such dates, all payments deferred pursuant
to the Payment Delay shall be paid in a lump sum to the Grantee, and the payment
of any remaining compensation due under this Agreement shall be made as
otherwise set forth herein. The determination of whether the Grantee is a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i) as of the
time of his separation from service shall be made by the Company in accordance
with the terms of Code Section 409A and applicable guidance thereunder
(including without limitation Treasury Regulation Section 1.409A-1(i) and any
successor provision thereto).

5.20.3 In no event does the Company guarantee any particular tax consequences,
outcome or tax liability to the Grantee. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Grantee or any other individual to the
Company or its affiliates.

5.21 Complete Agreement. The Grant Notice, this Agreement and the Plan
constitute the parties’ entire agreement with respect to the subject matter
hereof and supersede all agreements, representations, warranties, statements,
promises and understandings, whether oral or written, with respect to the
subject matter hereof.

5.22 Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.

 

- 7 -